Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
Applicant argues neither Liu nor Cameron disclose the features of amended independent claim 1. In particular, Applicant argues the step of “processing a dynamic occupancy map, wherein phase congruency is utilized to segment dynamic and static objects that are determined based on the static occupancy map, wherein a phase congruency score is computed that is based on motion vectors that are determined from cells of the dynamic occupancy map” is not disclosed. In particular, Liu instead teaches an object is detected within a sensed region at which one or more cells of the radar spatial grid are designated as being occupied by the object and there is no disclosure or suggestion of motion vectors that are determined from cells of the dynamic occupancy map and the computation of a phase congruency score based on motion vectors. Applicant argues Cameron instead teaches using wavelet filters for phase congruency analysis based on object class as determined by fractal analysis, and a group of wavelet filters that are used to calculate phase congruency are chosen, but there is no disclosure or suggestion in Cameron of the above limitation. Further, Applicant argues the mere disclosure of using phase congruency analysis of a data set based on an object class identified by fractal analysis does not disclose utilizing phase congruency to segment dynamic and static objects based on the static occupancy map and a phase congruency score based on motion vectors from the cells of a dynamic occupancy map. Because of this deficiency, Applicant argues claim 1 is allowable. 
However, Liu teaches determining a trajectory or vector representing a current direction of travel of a dynamic object, including velocity ([0046]). Velocity itself is also a vector, made up of scalar components speed and direction. Cameron teaches using phase congruency to identify an object or class of object and assessing notable characteristic by a score in comparison with a phase congruency threshold ([0093], [0096]). Phase congruency is understood to be a conventional mathematical a measure of the alignment of frequency domain filtered vectors in images, higher when they are more aligned. 
The instant application claims processing a dynamic occupancy map, which is discussed in Liu, see for example figures 5 and 8 which show static and dynamic occupancy maps overlaid. From this, phase congruency is used to determine which objects are dynamic and which objects are static based on a static occupancy map. Liu teaches such a map, again see figures 5 and 8. Cameron teaches using phase congruency to determine characteristics of objects and to classify them  (Fig 10A, 10B, [0084], [0085], [0096], [0099]). By determining the class of object, a determination of whether it is able to move, and thereby dynamic must be made. For example, any vehicle is a dynamic object because they are drivable and any stop sign is static because it cannot move. The classification of what a dynamic or static object is within the claims is left to be broadly interpreted. Following this, the claims then require determining a phase congruency score based on motion vectors determined from cells of the dynamic occupancy map. The claims do not explain how the phase congruency score is based on motion vectors other than it is at some point used in computation. This is broad, as long as, at some point motion vectors are used when computing a phase congruency score, a prior art or combination of prior arts read upon this limitation. By the combination of Liu and Cameron, objects are determined, they are assessed to be moving or stationary, a velocity and trajectory of those objects are determined, and then phase congruency operations are performed and the own vehicle is controlled. Further, the claims as written, do not require the phase congruency score to be used to segment dynamic and static objects, but only that a phase congruency score is computed in some way based on motion vectors and separately phase congruency analysis is used to segment dynamic and static objects. The claims of the instant application would greatly benefit from further explanation of just how the phase congruency score is determined and potentially changes clarifying the phase congruency score is not just based on the motion vectors but computed from the motion vectors.
As such, this argument is found to be unpersuasive. 
In regards to dependent claim 9, Applicant argues neither, Liu, Cameron, or Rochan Meganathan teach the claim. In particular that Liu instead teaches only determining that an object is static and computing occupancy probability of a neighboring cell, and then further designating occupancy of the neighboring cell based on the probability. Further, that Cameron does not teach this limitation for the same reasons as given above. Still further, that Rochan Meganathan instead discloses processing enhanced point cloud data to determine a structure, an orientation, and a location of each of the one or more obstacles and dividing a LIDAR map comprising the point cloud data of 2D grids to detect 2D grids representing one or more obstacles. Applicant continues arguing that the previously made obviousness rejection is conclusory and provides no support as to why one of ordinary skill would modify the teachings of Liu, Cameron, and/or Rochan Meganathan. Further that the rejection is circular because it is related to features of claims 1 and 9 that the office is alleging is obvious. That the office action states it would have been obvious such that when determining dynamic objects, the geometry and pose at both current and historical positions are determined and a phase congruency response is determined which further improves the assessment of the dynamic cell. 
However, as discussed above, Liu teaches determining a motion vector associated with an object. Liu also teaches determining the occupancy probability of a cell by assessing sensor information in combination with historical information from a previous time ([0037]). By the combination of these, motion vectors are combined. Cameron teaches the same features as explained above. Rochan Meganathan is incorporated solely because of dependency into this claim. The previously made obviousness rejection provides detailed evidence and support for what, how, and why one of ordinary skill in the art would have found the claim obvious over the prior art given. The Applicant has only provided a conclusory statement that this argument is circular and not explained why it is circular, and because of this it is exceptionally unclear to the Examiner what exactly is circular. In summary of the previously made argument, Liu teaches a dynamic occupancy map, vectors associated with objects on the map, historical versions, and tracking the objects. Cameron teaches phase congruency analysis. From this, it is felt obvious to one of ordinary skill in the art before the effective filing date to modify Liu to further incorporate Cameron, so that when determining which objects are dynamic objects, the geometry and pose at both the current position of the object and at historical positions are determined, at times explained in Liu, and a phase congruency response is determined. This further improves the assessment of dynamic cells. This argument is not circular. The motivation to do so is laid out below and was laid out previously. 
This claim suffers from the same issues that claim 1 does, the Examiner believes that the intended assertion of the claims and arguments is that the phase congruency score is determined from the motion vectors, whereas the current claims only require combining motion vectors to compute the score, but that does not require that the combined motion vectors are in some way a part of the score, only that they must be combined beforehand and the score computation is dependent upon having first combined motion vectors. As such, this is broad and a corresponding broadest reasonable interpretation is appropriate. 
As such, this argument is unpersuasive. 
Applicant argues independent claims 10 and 19 recite similar features as independent claim 1 and therefore are allowable for the same reasons.
This argument is unpersuasive for the same reasons as given above. 
Applicant argues dependent claims 11 and 20 are allowable for the same reasons as dependent claim 9 above. 
This argument is unpersuasive for the same reasons as given. 
Applicant argues the dependent claims which either depend on independent claims 1, 10, or 19, are all allowable at least by virtue of their dependency. 
This argument is unpersuasive for the same reasons as given above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20200103523) in view of Cameron et al. (US 20140270476).
In regards to claim 1, Liu teaches a computer-implemented method for providing online multi-LiDAR dynamic occupancy mapping, comprising: (Fig 2, 3, 4. [0035] although shown as using RADAR, embodiments can be done either in the context of or in combination with LiDAR data instead.)
receiving LiDAR data from each of a plurality of LiDAR sensors, wherein the LiDAR data is associated with a surrounding environment of an ego vehicle; ([0084] lidar sensors can include individual lidar sensors located at the corners, front, back, sides, and/or top of the vehicle. [0035] [0036] in step 202, radar, or when in the context of lidar sensors, a lidar system captures data from the environment around the vehicle.)
processing a region of interest grid to compute a static occupancy map of the surrounding environment of the ego vehicle; ([0036] in step 204, it is determined if an object is sensed within a first region of the environment, where the environment is a radar spatial grid and the object may be a static object. In step 206, one or more cells of the radar spatial grid are designated as being occupied by the object. The radar spatial grid may be generated, at least in part based on lidar data.)
processing a dynamic occupancy map, ([0036] in step 204, dynamic objects may also be sensed within a first region of the environment, and one or more cells of the radar spatial grid may be designated as being occupied by the object. The radar spatial grid may be generated, at least in part based on lidar data.) and
controlling the ego vehicle to be operated based on the dynamic occupancy map. ([0040] in step 214, spatial grid is used by vehicle computing device to control the vehicle accounting in particular for dynamic changes in the grid caused by moving the own vehicle and other moving vehicles.)
Liu also teaches determining the occupancy probability of a cell by assessing sensor information in combination with historical information from a previous time ([0037]). Liu also teaches tracking with sensors and computing, a trajectory or vector representing a current direction of travel of the dynamic object ([0046]). The vector must be factored into next occupancy probabilities as historical information is incorporated into the occupancy probability.
Liu does not teach:
processing a dynamic occupancy map, wherein phase congruency is utilized to segment dynamic and static objects that are determined based on the static occupancy map, wherein a phase congruency score is computed that is based on motion vectors that are determined from cells of the dynamic occupancy map; 
However, Cameron teaches performing phase congruency analysis to identify the class of an object from point cloud data of lidar sensors, for example identifying an object as an automobile, and then performing more specific identification to determine the type of automobile (Fig 10A, 10B, [0084], [0085], [0096], [0099]). This allows for identifying different objects and, while not explicitly mentioned, a type of object includes whether the object is able to move, and therefore may be dynamic, by virtue of what the object is, for example an object such as a vehicle is dynamic, whereas an object such as a traffic sign is static. Cameron also teaches assessing congruency through a numerical response to a wavelet filter indicating the presence of a notable characteristic of a sensed object represented by data, and considered to be present when above a predetermined phase congruency threshold ([0093]). These responses are then compared to determine a list of features of the object and identify the object ([0096]). This response is a score. While Cameron explains determining phase congruency of physically observable features, notably the geometry of an object, one of ordinary skill would have recognized that determining motion of these features is equally plausible by assessing the differences in successive frames. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control and mapping methods of Liu, by incorporating the teachings of Cameron, such that when analyzing the objects, phase congruency is also performed to identify the objects and further distinguish whether the object is dynamic or static and when determining dynamic objects, the geometry and pose at both the current position of the object and at historical positions are determined, at times explained in Liu, and a phase congruency response is determined which further improves the assessment of a dynamic cell. 
The motivation to identify objects using phase congruency is that, as acknowledged by Cameron, this allows for consistently and accurately identifying objects detected using 3D point cloud data, even when key data points are missing ([0005]). 

In regards to claim 2, Liu, as modified by Cameron, teaches the computer-implemented method of claim 1, wherein processing the region of interest grid includes receiving the region of interest grid from a region of interest grid pool. ([0069] spatial grid may be retrieved from memory. [0076] one or more spatial grids associated with locations in the environment may be stored and loaded into memory. Spatial grids are region of interest grids and they are retrieved and loaded into working memory, as one or more spatial grids are selected from a collection of one or more spatial grids, the collection of them is a pool.)

In regards to claim 3, Liu, as modified by Cameron, teaches the computer-implemented method of claim 2, wherein processing the region of interest grid includes analyzing the LiDAR data received from each of the plurality of LiDAR sensors and processing the region of interest grid for each of the plurality of LiDAR sensors. ([0084] lidar sensors can include individual lidar sensor located at the corners, front, back, sides, and/or top of the vehicle. [0035] [0036] in step 202, radar, or when in the context of lidar sensors, a lidar system captures data from the environment around the vehicle. Each lidar sensor captures data.)

In regards to claim 4, Liu, as modified by Cameron, teaches the computer-implemented method of claim 3, wherein the processed region of interest grid includes cells which partition at least one space of the surrounding environment of the ego vehicle into finitely fixed sized grids. ([0030] spatial grid is divided evenly into cells of a fixed size.)

In regards to claim 5, Liu, as modified by Cameron, teaches the computer-implemented method of claim 3, wherein processing the region of interest grid includes storing the processed region of interest grid within a region of interest grid buffer to be utilized in global occupancy and grid update processing. ([0076] one or more spatial grids may be stored in memory. As occupancy is marked on the grids and the grids are updated as objects move, they are utilized in global occupancy and the grid update processing.)

In regards to claim 6, Liu, as modified by Cameron, teaches the computer-implemented method of claim 5, wherein point coordinates associated with the LiDAR data are transformed from a sensor frame to an ego vehicle frame, wherein transformed point coordinates are distributed into region of interest cells based on respective two-dimensional LiDAR coordinates. ([0057] radar data, or instead lidar data as explained above, may be fused onto the spatial grid. This transforms the lidar views into a frame based on the spatial grid which is an ego vehicle frame. [0047] radar sensors, and likewise lidar sensors, may only provide two dimensional information.)

In regards to claim 10, Liu teaches a system for providing online multi-LiDAR dynamic occupancy mapping, comprising: (Fig 9.)
a memory storing instructions when executed by a processor cause the processor to: ([0095], [0096] memory 918 and 942 stores instructions executed by processor 916.)
receive LiDAR data from each of a plurality of LiDAR sensors, wherein the LiDAR data is associated with a surrounding environment of an ego vehicle; ([0035] although shown as using RADAR, embodiments can be done either in the context of or in combination with LiDAR data instead. [0084] lidar sensors of sensor system 906 can include individual lidar sensors located at the corners, front, back, sides, and/or top of the vehicle. [0035] [0036] radar, or when in the context of lidar sensors, a lidar system captures data from the environment around the vehicle.)
process a region of interest grid to compute a static occupancy map of the surrounding environment of the ego vehicle; ([0032] [0036] it is determined if an object is sensed within a first region of the environment, where the environment is a radar spatial grid 110 and the object may be a static object 116. One or more cells of the radar spatial grid 110 are designated as being occupied by the object. The radar spatial grid 110 may be generated, at least in part based on lidar data.)
process a dynamic occupancy map, ([0032] [0036] dynamic objects 118 may also be sensed within a first region of the environment, and one or more cells of the radar spatial grid 110 may be designated as being occupied by the object. The radar spatial grid 110 may be generated, at least in part based on lidar data.) and 
control the ego vehicle to be operated based on the dynamic occupancy map. ([0040] spatial grid is used by vehicle computing device to control the vehicle accounting in particular for dynamic changes in the grid caused by moving the own vehicle and other moving vehicles.)
Liu also teaches determining the occupancy probability of a cell by assessing sensor information in combination with historical information from a previous time ([0037]). Liu also teaches tracking with sensors and computing, a trajectory or vector representing a current direction of travel of the dynamic object ([0046]). The vector must be factored into next occupancy probabilities as historical information is incorporated into the occupancy probability.
Liu does not teach:
process a dynamic occupancy map, wherein phase congruency is utilized to segment dynamic and static objects that are determined based on the static occupancy map, wherein a phase congruency score is computed that is based on motion vectors that are determined from cells of the dynamic occupancy map;
However, Cameron teaches performing phase congruency analysis to identify the class of an object from point cloud data of lidar sensors, for example identifying an object as an automobile, and then performing more specific identification to determine the type of automobile (Fig 10A, 10B, [0084], [0085], [0096], [0099]). This allows for identifying different objects and, while not explicitly mentioned, a type of object includes whether the object is able to move, and therefore may be dynamic, by virtue of what the object is, for example an object such as a vehicle is dynamic, whereas an object such as a traffic sign is static. Cameron also teaches assessing congruency through a numerical response to a wavelet filter indicating the presence of a notable characteristic of a sensed object represented by data, and considered to be present when above a predetermined phase congruency threshold ([0093]). These responses are then compared to determine a list of features of the object and identify the object ([0096]). This response is a score. While Cameron explains determining phase congruency of physically observable features, notably the geometry of an object, one of ordinary skill would have recognized that determining motion of these features is equally plausible by assessing the differences in successive frames. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control and mapping system of Liu, by incorporating the teachings of Cameron, such that when analyzing the objects, phase congruency is also performed to identify the objects and further distinguish whether the object is dynamic or static and when determining dynamic objects, the geometry and pose at both the current position of the object and at historical positions are determined, at times explained in Liu, and a phase congruency response is determined which further improves the assessment of a dynamic cell.
The motivation to identify objects using phase congruency is the same as established for claim 1 above, repeated here, as acknowledged by Cameron, this allows for consistently and accurately identifying objects detected using 3D point cloud data, even when key data points are missing ([0005]).

In regards to claim 11, Liu, as modified by Cameron, teaches the system of claim 10. 
Claim 11 recites a system having substantially the same features of claim 2 above, therefore claim 11 is rejected for the same reasons as claim 2. 

In regards to claim 12, Liu, as modified by Cameron, teaches the system of claim 11.
Claim 12 recites a system having substantially the same features of claim 3 above, therefore claim 12 is rejected for the same reasons as claim 3. 

In regards to claim 13, Liu, as modified by Cameron, teaches the system of claim 12.
Claim 13 recites a system having substantially the same features of claim 4 above, therefore claim 13 is rejected for the same reasons as claim 4.

In regards to claim 14, Liu, as modified by Cameron, teaches the system of claim 12.
Claim 14 recites a system having substantially the same features of claim 5 above, therefore claim 14 is rejected for the same reasons as claim 5.

In regards to claim 15, Liu, as modified by Cameron, teaches the system of claim 14.
Claim 15 recites a system having substantially the same features of claim 6 above, therefore claim 15 is rejected for the same reasons as claim 6.

In regards to claim 19, Liu teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising: ([0096] memory 918 and 942 are non-transitory computer readable mediums storing instructions.)
receiving LiDAR data from each of a plurality of LiDAR sensors, wherein the LiDAR data is associated with a surrounding environment of an ego vehicle; ([0035] although shown as using RADAR, embodiments can be done either in the context of or in combination with LiDAR data instead. [0084] lidar sensors can include individual lidar sensor located at the corners, front, back, sides, and/or top of the vehicle. [0035] [0036] in step 202, radar, or when in the context of lidar sensors, a lidar system captures data from the environment around the vehicle.)
processing a region of interest grid to compute a static occupancy map of the surrounding environment of the ego vehicle; ([0036] in step 204, it is determined if an object is sensed within a first region of the environment, where the environment is a radar spatial grid and the object may be a static object. In step 206, one or more cells of the radar spatial grid are designated as being occupied by the object. The radar spatial grid may be generated, at least in part based on lidar data.)
processing a dynamic occupancy map, ([0036] in step 204, dynamic objects may also be sensed within a first region of the environment, and one or more cells of the radar spatial grid may be designated as being occupied by the object. The radar spatial grid may be generated, at least in part based on lidar data.) and 
controlling the ego vehicle to be operated based on the dynamic occupancy map. ([0040] in step 214, spatial grid is used by vehicle computing device to control the vehicle accounting in particular for dynamic changes in the grid caused by moving the own vehicle and other moving vehicles.)
Liu also teaches determining the occupancy probability of a cell by assessing sensor information in combination with historical information from a previous time ([0037]). Liu also teaches tracking with sensors and computing, a trajectory or vector representing a current direction of travel of the dynamic object ([0046]). The vector must be factored into next occupancy probabilities as historical information is incorporated into the occupancy probability.
	Liu does not teach: 
processing a dynamic occupancy map, wherein phase congruency is utilized to segment dynamic and static objects that are determined based on the static occupancy map, wherein a phase congruency score is computed that is based on motion vectors that are determined from cells of the dynamic occupancy map;
However, Cameron teaches performing phase congruency analysis to identify the class of an object from point cloud data of lidar sensors, for example identifying an object as an automobile, and then performing more specific identification to determine the type of automobile (Fig 10A, 10B, [0084], [0085], [0096], [0099]). This allows for identifying different objects and, while not explicitly mentioned, a type of object includes whether the object is able to move, and therefore may be dynamic, by virtue of what the object is, for example an object such as a vehicle is dynamic, whereas an object such as a traffic sign is static. Cameron also teaches assessing congruency through a numerical response to a wavelet filter indicating the presence of a notable characteristic of a sensed object represented by data, and considered to be present when above a predetermined phase congruency threshold ([0093]). These responses are then compared to determine a list of features of the object and identify the object ([0096]). This response is a score. While Cameron explains determining phase congruency of physically observable features, notably the geometry of an object, one of ordinary skill would have recognized that determining motion of these features is equally plausible by assessing the differences in successive frames. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control and mapping instructions of Liu, by incorporating the teachings of Cameron, such that when analyzing the objects, phase congruency is also performed to identify the objects and further distinguish whether the object is dynamic or static when determining dynamic objects, the geometry and pose at both the current position of the object and at historical positions are determined, at times explained in Liu, and a phase congruency response is determined which further improves the assessment of a dynamic cell.  
The motivation to identify objects using phase congruency is the same as for claims 1 and 10 above, as acknowledged by Cameron, this allows for consistently and accurately identifying objects detected using 3D point cloud data, even when key data points are missing ([0005]).

In regards to claim 20, Liu, as modified by Cameron, teaches the non-transitory computer readable storage medium of claim 19.
Liu also teaches determining the occupancy probability of a cell by assessing sensor information in combination with historical information from a previous time ([0037]). Liu also teaches tracking with sensors and computing, a trajectory or vector representing a current direction of travel of the dynamic object ([0046]). The vector must be factored into next occupancy probabilities as historical information is incorporated into the occupancy probability. 
Cameron teaches assessing congruency through a numerical response to a wavelet filter indicating the presence of a notable characteristic of a sensed object represented by data, and considered to be present when above a predetermined phase congruency threshold ([0093]). These responses are then compared to determine a list of features of the object and identify the object ([0096]). This response is a score. While Cameron explains determining phase congruency of physically observable features, notably the geometry of an object, one of ordinary skill would have recognized that determining motion of these features is equally plausible by assessing the differences in successive frames. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control and mapping instructions of Liu, as already modified by Cameron and Rochan Meganathan, such that when determining dynamic objects, the geometry and pose at both the current position of the object and at historical positions are determined, at times explained in Liu, and a phase congruency response is determined which further improves the assessment of a dynamic cell. 
The motivation to do so is the same as was laid out in reference to claim 1 above and taught explicitly by Cameron.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cameron, in further view of Rochan Meganathan et al. (US 20190236381).
In regards to claim 7, Liu, as modified by Cameron, teaches the computer-implemented method of claim 6.
Liu, as modified by Cameron, does not teach: further including analyzing a height difference between a highest and lowest point in each region of interest cell against a predetermined obstacle threshold to determine if the height difference is greater than the predetermined obstacle threshold, wherein the region of interest cells is marked as an obstacle cell when the height difference is greater than the predetermined obstacle threshold and the static occupancy map is computed. 
However, Rochan Meganathan teaches determining an obstacle is present in lidar data when the height difference exceeds a height threshold between two point cloud data points in 2D virtual grids ([0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control and mapping method of Liu, as already modified by Cameron, by incorporating the teachings of Rochan Meganathan, such that when determining the presence of an obstacle present in lidar data, the difference in height between two point cloud data points is compared with a height threshold, which includes the situation of analyzing the height difference between a highest and lowest point in a cell of the spatial grid of Liu, and this is checked for each cell. 
The motivation to assess the presence of an object by comparing a height difference is that, as acknowledged by Rochan Meganathan, allows for more easily identifying the presence of obstacles ([0030]). 

In regards to claim 8, Liu, as modified by Cameron and Rochan Meganathan, teaches the computer-implemented method of claim 7, wherein processing the dynamic occupancy map includes updating motion cells based on updating obstacle probabilities of region of interest cells, wherein each motion cell includes a grid of occupancy cells. ([0046] when dynamic objects are detected, a bounding box representing the size, shape, and pose of the object is determined around the dynamic object, cells associated with the bounding box are indicated as containing a dynamic object and may be labeled with a velocity and direction of the dynamic object. [0037] occupancy is based in part upon occupancy probability, which is based on sensor data and historical sensor data. This results in updating motion cells which are a grid of occupancy cells.)

In regards to claim 9, Liu, as modified by Cameron and Rochan Meganathan, teaches the computer-implemented method of claim 8.
Liu also teaches determining the occupancy probability of a cell by assessing sensor information in combination with historical information from a previous time ([0037]). Liu also teaches tracking with sensors and computing, a trajectory or vector representing a current direction of travel of the dynamic object ([0046]). The vector must be factored into next occupancy probabilities as historical information is incorporated into the occupancy probability. 
Cameron teaches assessing congruency through a numerical response to a wavelet filter indicating the presence of a notable characteristic of a sensed object represented by data, and considered to be present when above a predetermined phase congruency threshold ([0093]). These responses are then compared to determine a list of features of the object and identify the object ([0096]). This response is a score. While Cameron explains determining phase congruency of physically observable features, notably the geometry of an object, one of ordinary skill would have recognized that determining motion of these features is equally plausible by assessing the differences in successive frames. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control and mapping method of Liu, as already modified by Cameron and Rochan Meganathan, such that when determining dynamic objects, the geometry and pose at both the current position of the object and at historical positions are determined, at times explained in Liu, and a phase congruency response is determined which further improves the assessment of a dynamic cell. 
The motivation to do so is the same as was laid out in reference to claim 1 above and taught explicitly by Cameron. 

In regards to claim 16, Liu, as modified by Cameron, teaches the system of claim 15.
Claim 16 recites a system having substantially the same features of claim 7 above, therefore claim 16 is rejected for the same reasons as claim 7 as it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Liu, as already modified by Cameron, by incorporating the teachings of Rochan Meganathan to arrive at the limitations of the instant application for the same motivations. 

In regards to claim 17, Liu, as modified by Cameron and Rochan Meganathan, teaches the system of claim 16.
Claim 17 recites a system having substantially the same features of claim 8 above, therefore claim 17 is rejected for the same reasons as claim 8.

In regards to claim 18, Liu, as modified by Cameron and Rochan Meganathan, teaches the system of claim 17.
Claim 18 recites a system having substantially the same features of claim 9 above, therefore claim 18 is rejected for the same reasons as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silva et al. (US 20190384302) teaches determining a grid of an environment around a vehicle using LiDAR data and controlling the vehicle based on occluded regions. 
NPL Robyn Owens “Feature detection via phase congruency”, teaches the basic process of performing phase congruency to determine features. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661    


/RUSSELL FREJD/Primary Examiner, Art Unit 3661